Case 4:19-cr-00023-SEB-DML Document 52 Filed 07/10/20 Page 1 of 12 PageID #: 159




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              NEW ALBANY DIVISION

 UNITED STATES OF AMERICA,                         )
                                                   )
                             Plaintiff,            )
                                                   )
                        v.                         )     No. 4:19-cr-00023-SEB-DML
                                                   )
 AARON OVERTON                                     )
   a/k/a AARON M. OVERTON,                         ) -01
                                                   )
                             Defendant.            )

            ORDER DENYING DEFENDANT’S MOTION TO SUPPRESS

        Defendant Aaron Overton is charged with being a felon in possession of a firearm.

 This charge arises from evidence obtained from a search of his vehicle after he was

 stopped for a traffic violation. Now before the Court is Defendant’s Motion to Suppress

 Evidence [Docket No. 48]. Having carefully reviewed the parties’ briefings, we conclude

 that no evidentiary hearing is necessary and DENY both the request for a hearing and the

 Motion to Suppress.

                                      Factual Background

        On the evening of August 8, 2019, officers Thomas O’Neil and Denver Leverett of

 the Jeffersonsville Police Department (JPD) conducted surveillance focusing on

 Defendant Overton in response to a complaint about drug distribution. U.S. Resp. Opp’n

 Def.’s Mot. Suppress, at 1. The officers were also aware that Mr. Overton was considered

 a possible suspect in a recent triple-homicide shooting. Id. at 2. Shortly after officers
Case 4:19-cr-00023-SEB-DML Document 52 Filed 07/10/20 Page 2 of 12 PageID #: 160




 observed Mr. Overton leaving a residence in a gray 2006 Chevrolet Tahoe, Officer

 O’Neil began following Mr. Overton, who was driving the vehicle. Id. at 1-2.

        While following the vehicle, Officer O’Neil asserts that he observed Mr. Overton

 fail to signal a right turn northbound onto Kehoe Lane from Fields Drive in

 Jeffersonville. O’Neil Decl. ¶ 5. Officer O’Neil activated his emergency lights to initiate

 a traffic stop, but Mr. Overton continued driving. Id. After Officer O’Neil activated his

 siren, Mr. Overton stopped briefly at a stop sign, but then reportedly continued driving,

 failing to signal another turn westbound on Kehoe Lane. Dkt. 50-3, Report. Officer

 O’Neil observed Mr. Overton driving erratically, including traveling “extreme left of

 center” and forcing oncoming traffic off the roadway. Id.

        At some point, Officer O’Neil radioed for assistance. According to Officer

 O’Neil’s report, this radio call followed the activation of his siren but before Mr.

 Overton's car was fully stopped. Dkt. 50-3, Report. Mr. Overton implies that Officer

 O’Neil radioed for assistance after he stopped Mr. Overton in order to have a canine unit

 come to the scene and search for evidence of crimes unrelated to the traffic violation.

 Def.’s Mot. Suppress, at 4.

        According to Sgt. Leverett’s sworn declaration, he was the first officer to arrive on

 the scene to assist Officer O’Neil, arriving just seconds after Mr. Overton was stopped.

 Leverett Decl. ¶ 5, 6. Sgt. Leverett was accompanied by Flex, a trained narcotics

 detection dog. Id. ¶¶ 3-4. Sgt. Leverett instructed Mr. Overton to exit the vehicle, and Mr.

 Overton complied. Id. ¶ 7. Mr. Overton was then placed under arrest for Resisting Law

 Enforcement with a Vehicle. Id. Because of Mr. Overton’s arrest and because Mr.
Case 4:19-cr-00023-SEB-DML Document 52 Filed 07/10/20 Page 3 of 12 PageID #: 161




 Overton’s vehicle was obstructing traffic, Sgt. Leverett knew the vehicle would be

 impounded following an inventory search pursuant to JPD procedures. Id. ¶¶ 8.

 Therefore, Sgt. Leverett prepared Flex for a sniff search prior to the inventory search. Id.

 ¶ 9.

        According to Sgt. Leverett's declaration, he prepared Flex for the free air sniff of

 the car within two to three minutes of Mr. Overton’s arrest. Id. Although Mr. Overton

 does not dispute this account or provide an alternate timeframe in which the search

 occurred, he does claim that Officer O’Neil unlawfully delayed the stop of his automobile

 in order to have the canine unit called to the scene. Def.’s Mot. Suppress, at 4.

        Sgt. Leverett claims Flex’s search was carried out in all ways consistent with

 established protocols, as follows: First, he took Flex downwind of the Tahoe to allow him

 “to acclimate to the surroundings and clear his olfactory system. Leverett Decl. ¶ 9. He

 then let Flex off-leash to conduct a free air sniff of the rear passenger side of the vehicle.

 Id. Sgt. Leverett claims that he did not control Flex’s movements, but allowed Flex to

 conduct the sniff at his own pace and in his own manner. Id ¶ 10. As Flex approached the

 seam of the closed front passenger door of the Tahoe, Flex sat on the ground, indicating a

 passive alert to the odor of narcotic drugs. Id. When Flex reached the driver’s side door

 which Mr. Overton had left ajar, Flex jumped inside the vehicle. Id. Sgt. Leverett

 maintains that he did not prompt Flex to jump inside the vehicle. Id. Flex then gave

 positive alerts to both the center console of the vehicle and to a cell phone lying on the

 driver’s seat. Id.
Case 4:19-cr-00023-SEB-DML Document 52 Filed 07/10/20 Page 4 of 12 PageID #: 162




          Mr. Overton disputes Sgt. Leverett’s account that Flex conducted the sniff search

 at his own pace and in his own manner. Mr. Overton describes the officers as

 “allow[ing]” Flex to search the interior. Mot. Suppress, at 2. He later implies that they

 “encourage[d] or facilitate[d]” Flex’s search of the interior. Id. at 5. However, Mr.

 Overton does not provide any independent evidence to contradict Sgt. Leverett’s

 characterization of the events, nor does he provide any specific details as to how Flex's

 search of the vehicle's interior was allegedly encouraged or facilitated.

          After Flex’s positive alerts on the exterior of the vehicle and the front center

 console, FBI Task Force Officer Shaune Davis and JPD Det. Dan Lawhorn conducted a

 probable cause search of the vehicle. Dkt. 50-3, Report. In the center console, TFO Davis

 discovered and seized a Glock Model 22 semi-automatic handgun. 1 Id. On the basis of

 the discovery of this firearm, Mr. Overton is now charged with being a felon in

 possession of a firearm.

          Mr. Overton contends that the Government has not provided adequate justification

 for the traffic stop and that the warrantless search of his car violated the Fourth

 Amendment. We address these issues in turn below.

                                           Legal Analysis

 I.       Standard of Review

          The Fourth Amendment protects citizens against “unreasonable searches and

 seizures.” U.S. Const. amend. IV. “Whenever police stop a vehicle, the stop must meet



 1
     Det. Lawhorn also seized three cellphones; no drugs were found in the vehicle.
Case 4:19-cr-00023-SEB-DML Document 52 Filed 07/10/20 Page 5 of 12 PageID #: 163




 the Fourth Amendment's reasonableness requirement.” U.S. v. Lewis, 920 F.3d 483, 489

 (7th Cir. 2019) (citing Delaware v. Prouse, 440 U.S. 648, 663 (1979)). An ensuing

 warrantless search of the vehicle must come within one of the “specifically established

 and well-delineated exceptions” to the Fourth Amendment’s search warrant requirement.

 Arizona v. Gant, 556 U.S. 332, 338 (2009) (citation omitted). Courts generally exclude

 evidence resulting from a search or seizure that is determined to have violated the Fourth

 Amendment. Id. (citation omitted). However, the defendant bears the burden of

 establishing that his Fourth Amendment rights were violated. U.S. v. Salas, 979 F.2d 853

 (7th Cir. 1992) (citing Rakas v. Illinois, 439 U.S. 128 (1978)).

 II.    Discussion

        A.     The Traffic Stop

        Mr. Overton contends that the Government has not adequately established a

 justification for the traffic stop. The decision to stop a car is generally regarded as

 reasonable under the Fourth Amendment “where the police have probable cause to

 believe that a traffic violation has occurred.” Whren v. U.S., 517 U.S. 806, 809 (1996)

 (citations omitted). “Probable cause exists when ‘the circumstances confronting a police

 officer support the reasonable belief that a driver has committed even a minor traffic

 offense.’” U.S. v. Simon, 937 F.3d 820, 828-29 (7th Cir. 2019) (quoting U.S. v. Cashman,

 216 F.3d 582, 586 (7th Cir. 2000)).

        Here, Officer O’Neil asserts that he witnessed Mr. Overton fail to signal a turn and

 then again fail to signal a turn when the officer was attempting to pull Mr. Overton over.

 Mr. Overton has not disputed that he failed to signal a turn, nor has he presented any
Case 4:19-cr-00023-SEB-DML Document 52 Filed 07/10/20 Page 6 of 12 PageID #: 164




 evidence or specific facts contradicting Officer O’Neil’s account. In the absence of any

 evidence challenging Officer O’Neil’s account, we must conclude that the officer

 objectively, reasonably believed that Mr. Overton had committed a traffic offense based

 on the two observations recounted above.

        Mr. Overton attacks the traffic stop evidence as violative of the Fourth

 Amendment because the Government’s designated justification—Mr. Overton’s alleged

 failure to signal two turns—was pretextual. Even assuming that is true, the stop would

 not be a violation of the Fourth Amendment. Pretextual traffic stops are permissible

 under the Fourth Amendment so long as the officer has probable cause to believe a traffic

 violation occurred. See Whren, 517 U.S. at 811-13; U.S. v. Minor, 4:17-cr-00005-SEB-

 VTW, 2019 WL 5420462, at *2-3 (S.D. Ind. Oct. 23, 2019) (“Where police have

 probable cause or reasonable suspicion to believe a traffic violation has occurred, the

 decision to stop a vehicle is reasonable even if the officers were primarily interested in

 suspected drug crimes.”) (citations omitted). Officer O’Neil’s objective belief that a

 traffic violation occurred provides sufficient justification for the traffic stop; his

 subjective intent is not relevant to a Fourth Amendment analysis. Whren, 517 U.S. at 813.

        Because Mr. Overton has presented no contrary evidence to that proffered by the

 Government and has presented nothing beyond his own speculation and conjecture in

 support of his theory of the facts, we hold that no evidentiary hearing is necessary in

 order for us to determine that the traffic stop at issue here was reasonable. See U.S. v.

 Curlin, 638 F.3d 562, 564 (7th Cir. 2011) (“In order to be granted an evidentiary hearing,

 the defendant's allegations and moving papers must be ‘sufficiently definite, specific,
Case 4:19-cr-00023-SEB-DML Document 52 Filed 07/10/20 Page 7 of 12 PageID #: 165




 non-conjectural and detailed.’”) (citation omitted). Having concluded the traffic stop was

 reasonable, we now turn to an analysis of the subsequent search of the vehicle.

        B.     Sgt. Leverett’s Deployment of Flex and the Subsequent Search of
               the Vehicle

        Mr. Overton contends that the use of a canine unit and the ensuing search of the

 vehicle constituted an unreasonable search under the Fourth Amendment. Mr. Overton

 argues that the fruits of the search should thus be excluded because (1) the officers

 improperly prolonged the traffic stop to have the canine unit come to the scene; (2) Flex’s

 sniff search was improperly carried out because the officers allowed the dog to enter the

 car; and (3) the facts do not justify a search incident to arrest. For the following reasons,

 we conclude the sniff search was properly conducted, and the officers had probable cause

 to search the vehicle.

        First, “[a] dog sniff of a car’s exterior is permitted during a lawful traffic stop,

 even absent reasonable suspicion of contraband, so long as the dog sniff does not

 unreasonably prolong the traffic-related mission.” Minor, 2019 WL 5420462, at *3

 (citing Simon, 937 F.3d at 831-32). According to Sgt. Leverett’s uncontradicted

 declaration, he was the first officer on the scene—arriving within seconds after the radio

 call—and Flex was deployed within two to three minutes of Mr. Overton’s arrest. Mr.

 Overton proffers no evidence of an alternate timeframe to counter or undermine Sgt.

 Leverett’s account.

        Mr. Overton does contradict a portion of the Government’s account by claiming

 that Officer O’Neil stopped Mr. Overton, “and then, delayed the stop so he could have a
Case 4:19-cr-00023-SEB-DML Document 52 Filed 07/10/20 Page 8 of 12 PageID #: 166




 canine unit come to the scene and search for evidence of other, unrelated crimes.” Def.’s

 Mot. Suppress, at 4 (emphasis added). However, Mr. Overton does not cite any

 evidentiary support for this assertion, including any attack on the credibility of Sgt.

 Leverett or Officer O’Neil. The police report plainly states that Officer O’Neil called for

 backup police assistance before Mr. Overton was stopped. Furthermore, as noted above,

 Sgt. Leverett asserted in his declaration provided under penalty of perjury that he was the

 first officer on the scene, having arrived within seconds after Officer O'Neil's radio

 transmission was sent. Leverett Decl. ¶¶ 5-6. In any event, Mr. Overton does not dispute

 that the sniff search was conducted within two to three minutes of his arrest.

        In the absence of any evidence to the contrary, we conclude that the officers did

 not improperly prolong the stop when the dog was deployed within three minutes. See

 Simon, 937 F.3d at 832-33 (concluding “the officers did not improperly prolong the

 traffic stop to allow the sniff to occur” when the time from the beginning of the stop to

 the canine alert was a total of about seven minutes).

        Second, Mr. Overton maintains that the sniff search was improperly carried out

 because Flex was allowed to enter inside the vehicle. While Mr. Overton concedes that a

 canine may sniff outside of a vehicle during a permissible traffic stop, he contends that

 significant privacy interests are at play when a dog enters a vehicle, requiring that such a

 search be justified by a search warrant or some exception to the warrant requirement.

        We have recently had occasion to consider a similar case involving both Sgt.

 Leverett and Flex. See Minor, 2019 WL 5420462, at *3-4. In Minor, Officer O’Neil

 stopped a car after officers had conducted surveillance focusing on the driver. Id. at *1.
Case 4:19-cr-00023-SEB-DML Document 52 Filed 07/10/20 Page 9 of 12 PageID #: 167




 Sgt. Leverett in that case also arrived at the scene of the stop with Flex and deployed him

 in the same manner as described in his declaration in this case. Id. Sgt. Leverett allowed

 Flex to “follow his nose” as he was trained to do, and Flex jumped through a window that

 had been left open by that defendant. Id. at 2. Flex again gave a passive alert to the center

 console, which led the officers to obtain evidence. Id.

        On these nearly identical facts, we determined in Minor that Flex’s search of the

 interior of the vehicle did not render the warrantless search unreasonable. Id. at 4. In

 reaching that conclusion, we noted that although the Seventh Circuit has not specifically

 ruled on this issue, “those circuits that have confronted such facts have unanimously held

 the searches to be reasonable so long as the officers did not request that the window be

 opened or prompt the dog to jump into the vehicle.” Id. (citing U.S. v. Sharp, 689 F.3d

 616, 619 (6th Cir. 2012); U.S. v. Pierce, 622 F.3d 209, 213 (3d Cir. 2010); U.S. v.

 Vazquez, 555 F.3d 923, 930 (10th Cir. 2009); U.S. v. Lyons, 486 F.3d 367, 373 (8th Cir.

 2007)).

        Mr. Overton maintains, however, that the officers involved in his stop prompted

 Flex to jump into the vehicle. Mot. Suppress, at 2, 5. Again, Mr. Overton does not

 support this claim with any evidence nor directly dispute the officers’ declarations

 otherwise, engaging instead in nothing more than speculation. Sgt Leverett, in contrast,

 specifically asserts in his sworn declaration that Mr. Overton had left the door open to his

 vehicle, and when Flex alerted, he simply followed his nose as he has been trained to do.

 Leverett Decl. ¶ 10. We therefore conclude that Flex’s search of the interior of the

 vehicle did not render the search unreasonable, the same conclusion we reached in Minor.
Case 4:19-cr-00023-SEB-DML Document 52 Filed 07/10/20 Page 10 of 12 PageID #: 168




         Mr. Overton's final argument is that the facts did not justify a search incident to

  arrest; therefore, the warrantless search of the car which produced the firearm that is the

  basis of one of the charges here was unreasonable, requiring suppression of the evidence

  discovered during the search. The Government contends that regardless of whether the

  facts justified a search incident to arrest, the search was justified because the officers had

  probable cause to conduct it. We agree.

         As noted in Minor, “[a] dog’s alert on a vehicle can provide a rebuttable

  presumption of probable cause to search the entire vehicle.” 2019 WL 5420462, at *3

  (quoting Simon, 937 F.3d at 833). The test is “whether all the facts surrounding a dog’s

  alert, viewed through the lens of common sense, would make a reasonably prudent

  person think that a search would reveal contraband or evidence of a crime.” Simon, 937

  F.3d at 834. Under the nearly identical circumstances in Minor, we concluded that Flex’s

  “sniff was up to snuff” which provided probable cause to search the entire vehicle. 2019

  WL 5420462, at *4.

         Here, Flex gave a passive alert on the outside of the vehicle, he followed his nose

  inside the vehicle, and then gave a positive alert to the center console. Given Flex’s

  training and performance certification and documented capabilities, 2 a reasonably

  prudent person would think that a search of the vehicle including its center console would


  2
   Mr. Overton does not dispute Flex’s qualifications. Moreover, as we recently noted in Minor,
  Flex’s reliability rate is well within the Seventh Circuit’s standards for margin of error. 2019 WL
  5420462, at *4. Flex’s current cumulative reliability rate is 92.14%, dating back to May 3, 2016.
  Leverett Decl. ¶ 3. Although no drugs were found in the vehicle, this does not negate the validity
  of Flex’s positive alerts, as a trained narcotics canine will alert to the odor of drugs even if the
  drugs are no longer physically present. Leverett Decl. ¶ 12.
Case 4:19-cr-00023-SEB-DML Document 52 Filed 07/10/20 Page 11 of 12 PageID #: 169




  reveal contraband or evidence of a crime— tracking the same legal analysis we applied in

  Minor. Accordingly, we hold that the officers here had probable cause to search the

  vehicle when the search was conducted and that the search was reasonable. Thus, Mr.

  Overton’s motion to suppress must be denied.

  III.   Conclusion

         The traffic stop of Mr. Overton’s vehicle was justified by Officer O’Neil’s

  reasonable belief that Mr. Overton, in operating his car, had failed to properly signal a

  turn, warranting the traffic stop. Following the stop, Mr. Overton's detention at the scene

  was not improperly prolonged to permit the sniff search, and when the sniff search was

  conducted, it was performed in a proper fashion. Flex’s positive alerts provided probable

  cause to justify the officers' search of the vehicle and the discovery/seizure of the subject

  firearm was therefore constitutionally justified. Accordingly, we DENY Mr. Overton’s

  Motion to Suppress [Docket No. 48]. No evidentiary hearing is necessary because Mr.

  Overton has not raised a non-conjectural dispute as to any material facts.

         IT IS SO ORDERED.




         Date:
                   7/10/2020                        _______________________________
                                                     SARAH EVANS BARKER, JUDGE
                                                     United States District Court
                                                     Southern District of Indiana
Case 4:19-cr-00023-SEB-DML Document 52 Filed 07/10/20 Page 12 of 12 PageID #: 170




  Distribution:

  Joseph R. Eggert
  ATTORNEY AT LAW
  tlyons@600mainlaw.com

  Michael L. Goodwin
  michaellgoodwin@me.com

  William Lance McCoskey
  UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
  william.mccoskey@usdoj.gov
